[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: NOTION FOR REDUCTION IN ECONOMIC DAMAGESFOR COLLATERAL SOURCE PAYMENT
The parties presented evidence to the court on December 19, 1994. The court finds the amount of collateral source payments made to or on behalf of plaintiff Mary Ellen Sweeney is $2,416.24. The court further finds that approximately $4,000.00 was paid on behalf of plaintiff Mary Ellen Sweeney, by her husband, Peter Sweeney, to secure her right to the collateral source benefits which she has received as a result of her injury. Since this later CT Page 2 amount exceeds the amount of the collateral source payments, no reduction is made under General Statutes § 52-225a(a) in the award for economic damages.
THIM, JUDGE